Citation Nr: 1736061	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than September 24, 2003 for the assignment of a 100 percent evaluation for residuals, spontaneous pneumothorax, with bilateral ninth rib resection, manifested by bullous emphysema.


REPRESENTATION

Appellant represented by:	Alan Watt, Agent


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to May 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied entitlement to an earlier effective date for the award of a 100 percent rating for residuals, spontaneous pneumothorax, with bilateral ninth rib resection, manifested by bullous emphysema.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A December 2003 rating decision assigned a 100 percent rating to the service-connected residuals, spontaneous pneumothorax, with bilateral ninth rib resection, manifested by bullous emphysema, from September 24, 2003.  The Veteran was notified of the decision in January 2004 and he perfected an appeal. 

2.  A May 2007 Board decision denied entitlement to a 100 percent rating for the service-connected residuals, spontaneous pneumothorax, with bilateral ninth rib resection, manifested by bullous emphysema and entitlement to a total rating based upon individual unemployability prior to September 24, 2003.  The Veteran was notified of the decision and he did not appeal.  The May 2007 Board decision is final. 

3.  The Veteran's claim for an effective date prior to September 24, 2003 for the assignment of a 100 percent rating to the service-connected residuals, spontaneous pneumothorax, with bilateral ninth rib resection, manifested by bullous emphysema is a freestanding claim for an earlier effective date.





CONCLUSION OF LAW

The Veteran's claim for an effective date prior to September 24, 2003 for the assignment of a 100 percent rating to the service-connected residuals, spontaneous pneumothorax, with bilateral ninth rib resection, manifested by bullous emphysema, is dismissed.  38 U.S.C.A. §§ 5110, 7105, 7266 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  See also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

The Veteran asserts that an effective date for the assignment of a 100 percent rating to the service-connected residuals, spontaneous pneumothorax, with bilateral ninth rib resection, manifested by bullous emphysema, should be earlier than September 24, 2003.  He argues that VA should assign the 100 percent disability evaluation to the service-connected residuals, spontaneous pneumothorax, from the date he was hospitalized in January 1989.  See the May 2014 report of general information.   

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board observes that the Veteran's claim for an earlier effective arises from his appeal for an increased rating for the service-connected residuals, spontaneous pneumothorax, with bilateral ninth rib resection, manifested by bullous emphysema and is part-and-parcel of the adjudication of the claim for increase by the Board in May 2007.  The May 2007 Board decision included consideration of entitlement to a 100 percent schedular rating prior to September 24, 2003 and entitlement to a total rating based upon individual unemployability due to service-connected disabilities prior to September 24, 2003.  The May 2007 Board decision is final as no appeal to the Court of Appeals for Veterans Claims (Court) was filed.  38 U.S.C.A. §§ 7252, 7261, 7266 (West 2014).  

An effective date based on an earlier claim that became final and binding requires a collaterally attack on the prior decision with a showing of clear and unmistakably error (CUE) in the prior decision.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  To establish a valid CUE issue, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Here the Veteran has not alleged CUE in the prior final Board decision and he has not yet made a specific petition of CUE.  There is no basis for a free-standing earlier effective date claim from matters addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

If the Veteran wishes to allege CUE in any rating decision, he should file a claim for CUE in that decision with the RO.  Should he wish to allege CUE in any prior decision of the Board, he should file a motion for revision of the prior decision with the Board.  

In this circumstance, the appeal must be dismissed as a matter of law as the Board does not have jurisdiction to revisit the matter on appeal as it has been addressed by the Board on a previous occasion.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).


ORDER

The claim of entitlement to an effective date prior to September 24, 2003 for the assignment of a 100 percent evaluation for residuals, spontaneous pneumothorax, with bilateral ninth rib resection, manifested by bullous emphysema is dismissed.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


